DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is longer that 150 and appears to mirror independent claim 1 including claim language.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Shah (US 2014/0019865 A1) (henceforth, “Shah”).
Regarding claims 1, 15, and 20, Shah teaches an interactive scenario implementation method, a computer device, and a non-transitory storage medium, comprising:
displaying, on a game scenario structure interface, one or more readable game scenario blocks , each block representing one or more game scenarios that a player has played, and each block having a corresponding game scenario path data stored (Para. 9-11);
receiving a scenario skipping instruction triggered by the player through the game scenario structure interface (Para. 23-27);
determining, according to the scenario skipping instruction, a skip-origin block and a skip- destination block, wherein target game scenario path data of the skip-destination block comprises a target game scenario path (Para. 40-49);
updating, upon determining that the skip-origin block is located on the target game scenario path and determining that skip-origin game scenario path data of the skip-origin block and the target game scenario path data have connectivity in game logic, the target game scenario path data according to the skip-origin game scenario path data, to obtain updated target game scenario path data (Para. 50-51); and
entering a game scenario corresponding to the skip-destination block according to the updated target game scenario path data (Para. 59).
Regarding claims 2 and 16, Shah teaches a skip-origin game logic parameter; and the target game scenario path data further comprises a target game logic parameter; and the determining that skip-origin game scenario path data stored in the skip-origin block and the target game scenario path data have connectivity in game logic comprises: comparing the skip-origin game logic parameter with the target game logic parameter, to obtain a comparison result; determining, according to the comparison result, whether the skip-origin game logic parameter and the target game logic parameter are connected in the game logic; and determining, when the skip-origin game logic parameter and the target game logic parameter are connected, that the skip-origin game scenario path data and the target game scenario path data have connectivity in the game logic (See at least Para. 40-49, Para. 50-51, and Para. 59).
Regarding claims 3 and 17, Shah teaches a player game parameter corresponding to the player when reaching the skip-origin block, and the target game logic parameter comprises a parameter judgment condition corresponding to the player game parameter; and the comparing the skip-origin game logic parameter with the target game logic parameter comprises: determining whether the player game parameter meets the parameter judgment condition (See at least Para. 40-49, Para. 50-51, and Para. 59).
Regarding claims 4 and 18, Shah teaches finding an intersection of the target game scenario path and a skip-origin game scenario path, to obtain at least one intersection block; and determining, when the at least one intersection block comprises the skip-origin block, that the skip-origin block is located on the target game scenario path (See at least Para. 40-49, Para. 50-51, and Para. 59).
Regarding claims 5 and 19, Shah teaches constructing, according to the skip-origin game scenario path data and the target game scenario path data, new game scenario path data on reaching the skip-destination block from the skip-origin block; and updating the target game scenario path data according to the new game scenario path data (See at least Para. 40-49, Para. 50-51, and Para. 59).
Regarding claim 6, Shah teaches a skip-origin game scenario path and a skip-origin game logic parameter; and the target game scenario path data further comprises a target game logic parameter; and the constructing, according to the skip-origin game scenario path data and the target game scenario path data, new game scenario path data on reaching a skip-destination block from the skip- origin block comprises: constructing, according to the skip-origin game scenario path and the target game scenario path, anew game scenario path of reaching the skip-destination block; and inheriting the skip-origin game logic parameter based on the target game logic parameter, to obtain a new game logic parameter of the new game scenario path data (See at least Para. 40-49, Para. 50-51, and Para. 59).
Regarding claim 7, Shah teaches entering, when determining that the skip-origin block is located on the target game scenario path, a game scenario corresponding to the skip-destination block according to the target game scenario path data (See at least Para. 40-49, Para. 50-51, and Para. 59).
Regarding claim 8, Shah teaches entering, when determining that skip-origin game scenario path data and the target game scenario path data have no connectivity in the game logic, a game scenario corresponding to the skip-destination block according to the target game scenario path data (See at least Para. 40-49, Para. 50-51, and Para. 59).
Regarding claim 9, Shah teaches receiving a scenario structure display instruction triggered by the player through a game interface; and displaying the game scenario structure interface in response to the scenario structure display instruction (See at least Para. 40-49, Para. 50-51, and Para. 59).
Regarding claim 10, Shah teaches reading a current game scenario path upon receiving a scenario structure display instruction, and reading, from one block of the one or more readable game scenario blocks, a historical game scenario path corresponding to the player when reaching the one block; drawing the current game scenario path and the historical game scenario path in the game scenario structure interface; and displaying the game scenario structure interface after the drawing (See at least Para. 40-49, Para. 50-51, and Para. 59).
Regarding claim 11, Shah teaches connecting game scenario blocks on the current game scenario path in series in the game scenario structure interface by using a first line; and connecting game scenario blocks on the historical game scenario path in series in the game scenario structure interface by using a second line (See at least Para. 40-49, Para. 50-51, and Para. 59).
Regarding claim 12, Shah teaches displaying, together with a game scenario block in the game scenario structure interface, corresponding scenario digest information (See at least Para. 40-49, Para. 50-51, and Para. 59).
Regarding claim 13, Shah teaches displaying, on the game scenario structure interface, current game progress information of the player (See at least Para. 40-49, Para. 50-51, and Para. 59).
Regarding claim 14, Shah teaches updating, in a game process when entering a game scenario corresponding to one block of the one or more readable game scenario blocks, game scenario path data of the one block corresponding to the entered game scenario, based on current game scenario path data corresponding to the player (See at least Para. 40-49, Para. 50-51, and Para. 59).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and is listed on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715